FILED
                           NOT FOR PUBLICATION                                 JAN 28 2015

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50179

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00322-WDK-2

  v.
                                                 MEMORANDUM*
JEAN CRUMP, AKA Jean Johnson,

              Defendant - Appellant.


                  Appeal from the United States District Court
                       for the Central District of California
                William D. Keller, Senior District Judge, Presiding

                            Submitted January 5, 2015**
                               Pasadena, California

Before: KOZINSKI, W. FLETCHER, and OWENS, Circuit Judges.

       Jean Crump appeals her jury conviction for mail and wire fraud in

connection with a scheme to defraud life insurance companies. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      First, Crump contends that the district court plainly erred by admitting

evidence of a civil default judgment obtained by one of the defrauded insurance

companies. However, Crump voluntarily stipulated to admission of that judgment.

Assuming that Crump’s stipulation did not waive her challenge to admission of the

judgment, see United States v. Molina, 596 F.3d 1166, 1169 (9th Cir. 2010), there

was no plain error because admission of the judgment did not cause substantial

prejudice, see United States v. Perez, 116 F.3d 840, 846 (9th Cir. 1997) (en banc).

The government’s references to the judgment at trial were limited to testimony that

Crump was served with the judgment and that it was related to two of the Davis

life insurance policies. Furthermore, the judgment was entered on October 4,

2007, but Crump admitted that she was aware of the fraud as of June 2006.

Therefore, admission of the judgment could not have “affected the outcome” of the

trial. United States v. Olano, 507 U.S. 725, 734 (1993).

      Second, Crump contends that the district court plainly erred by instructing

the jury that the government was not required to prove that she knew her acts were

unlawful. Crump waived her challenge to that jury instruction because she jointly

proposed it, the basis for her challenge was already on the books, and the

instruction itself cited a model instruction that necessarily alerted her to the

objection she now makes. United States v. Cain, 130 F.3d 381, 383-84 (9th Cir.


                                           2                                       13-50179
1997). Even if Crump’s challenge were not waived, there was no plain error

because the challenged instruction was not clearly erroneous, see Olano, 507 U.S.

at 734, and did not cause substantial prejudice, see United States v. Krasn, 614
F.2d 1229, 1235-36 (9th Cir. 1980). The instruction was not clearly erroneous

because no binding precedent holds that proof of knowledge of unlawfulness is

necessary to establish mail or wire fraud. See Ninth Circuit Model Criminal Jury

Instructions 8.123 (mail fraud), 8.124 (wire fraud). The instruction did not cause

substantial prejudice because Crump admitted that she aided in covering up a

crime, which no reasonable person could have thought to be lawful. See United

States v. Awad, 551 F.3d 930, 941 (9th Cir. 2009).

      Third, Crump contends that the district court erred by refusing to give a

multiple conspiracies jury instruction when she argued at trial that she participated

in a scheme to cover up the fraud but not in the fraud itself. Because Crump was

tried alone, she was not entitled to a multiple conspiracies instruction. United

States v. Chen Chiang Liu, 631 F.3d 993, 1000 (9th Cir. 2011). In addition, a

multiple conspiracies instruction was not warranted because the cover-up was




                                          3                                    13-50179
related to the conspiracy that was charged. See United States v. Mincoff, 574 F.3d
1186, 1196 (9th Cir. 2009).1

      AFFIRMED.




      1
        We deny as moot the government’s October 15, 2014 motion to lodge
exhibits.

                                         4                                  13-50179